Exhibit 99 Pall Corporation Reports Robust Third Quarter Earnings Orders Up 27% Port Washington, NY (June 8, 2010) Pall Corporation (NYSE:PLL) today reported financial results for the third quarter ended April 30, 2010. Sales and Earnings Overview Sales for the third quarter were $616 million, an increase of 10.8% compared to the third quarter of fiscal year 2009. Sales in local currency (“LC”) increased 5.7%. Foreign currency translation increased reported sales by $28.6 million or 5.1% in the quarter. Net earnings were $69.7 million, compared to $44.2 million in the third quarter of fiscal year 2009. Pro forma earnings per share (“EPS”) were $0.58, compared to $0.42 last year, an increase of 38%. This excludes restructuring and other charges as well as favorable items affecting interest expense (collectively, "Discrete Items"). Diluted EPS were $0.58, compared to $0.37 last year, an increase of 57%. The estimated impact of foreign currency translation increased both measures of EPS by $0.04. For the nine months, pro forma EPS, excluding Discrete Items which also included items affecting provision for income taxes, were $1.40 compared to $1.20 a year earlier, an increase of 17%. Diluted EPS were $1.56, compared to $1.05 for the same period last year, an increase of 49%. The estimated impact of foreign currency translation increased both measures of EPS by $0.10. Eric Krasnoff, Chairman and CEO, said, “The expected Industrial recovery appears to now be firmly underway. Overall, orders grew 27%. Gross margins continued their upward trend with ongoing efficiency enhancing and cost reduction programs, along with favorable mix, contributing to these results. Pall Industrial returned to growth in the quarter with sales up 5%. Growth was propelled by our resurgent Microelectronics market which grew over 77%. Orders increased 47% in Industrial as the recovery spread across markets. All Industrial submarkets, other than Aerospace, saw double digit growth in orders. Life Sciences continued to perform well. Sales grew over 6% led by a 12% increase in BioPharmaceuticals." 1 Life Sciences – Third Quarter Highlights (Dollar Amounts in Thousands and Discussion of Sales and Orders Changes are in Local Currency) % CHANGE Sales: APR. 30, 2010 APR. 30, 2009 % CHANGE IN LC BioPharmaceuticals $ 162,606 $ 138,269 17.6 12.4 Medical 99,703 98,051 1.7 (1.9 ) Total Life Sciences segment $ 262,309 $ 236,320 11.0 6.4 Gross profit $ 146,812 $ 124,658 % of sales 56.0 52.7 Operating profit $ 63,339 $ 52,459 % of sales 24.1 22.2 Within BioPharmaceuticals, consumable sales in the Pharmaceuticals submarket grew 9% with all geographies contributing. Key factors driving these results were the continuing demand for vaccines and expanding utilization of the Company’s single-use technologies for biotech production. Systems sales to Pharmaceutical customers grew 6%. Laboratory sales were strong. The continued significant gross margin improvement in Life Sciences is driven by rigorous cost reduction programs and by the beneficial impact to sales mix from disposables for biological applications. Operating profit increased almost 21% to $63.3 million. Industrial – Third Quarter Highlights (Dollar Amounts in Thousands and Discussion of Sales and Orders Changes are in Local Currency) % CHANGE Sales: APR. 30, 2010 APR. 30, 2009 % CHANGE IN LC Energy, Water & Process Technologies $ 216,823 $ 207,382 4.6 (1.1 ) Aerospace & Transportation 64,530 73,842 (12.6 ) (15.2 ) Microelectronics 72,320 38,339 88.6 77.5 Total Industrial segment $ 353,673 $ 319,563 10.7 5.1 Gross profit $ 166,720 $ 139,572 % of sales 47.1 43.7 Operating profit $ 56,938 $ 40,569 % of sales 16.1 12.7 Within EWPT, Fuels & Chemicals and Food & Beverage sales declined by 8% and 4%, respectively, with orders up 84% and 14%, respectively. Municipal Water sales were down while orders remain strong in this longer lead-time market. Sales in the Industrial Manufacturing submarket grew 21% following declines for over a year. Power Generation sales increased 11%. For the overall EWPT market, orders increased 55%, most of which will ship after this fiscal year. We expect low single digit sales growth in the fourth quarter. 2 Within Aerospace & Transportation, the Commercial and Military Aerospace submarkets remained weak.
